Citation Nr: 1004141	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-41 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of frostbite of the left 
wrist and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of frostbite of the left 
hand and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for paralysis of the left hand and, if so, 
whether service connection is warranted.

4.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for paralysis of the left arm and, if so, 
whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1948 to June 
1952.  He served in Korea during the Korean Conflict and was 
injured in the right shoulder.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of November 2002 and June 2003 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a result of the Board's reopening of the claim, the issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1953 Board decision, the Board denied 
entitlement to service connection for the residuals of 
frostbite of the left wrist and hand.  The appellant was 
notified of that decision along with his appellate rights, 
but he did not appeal the determination and thus the decision 
became final.

2.  The RO denied the appellant's petition to reopen the 
claim in July 1969.  The Veteran did not perfect an appeal 
and the decision became final.  

3.  The evidence received since the July 1969 decision is not 
duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's claim involving the residuals of frostbite of the 
left hand and wrist.  

4.  In an August 1991 Board decision, the Board denied 
entitlement to service connection for paralysis of the left 
arm and hand.  The appellant was notified of that decision 
along with his appellate rights, but he did not appeal that 
decision and thus decision became final.  

5.  The evidence received since the August 1991 Board 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the appellant's claim involving paralysis of 
the left arm and hand.  


CONCLUSIONS OF LAW

1.  The Board's decision of November 1953 that denied 
entitlement to service connection for the residuals of 
frostbite of the left wrist and hand is final as is the July 
1969 rating decision denying reopening.  38 U.S.C.A. §§ 7103, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for frostbite of 
the left wrist and hand is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2009). 

3.  The August 1991 Board decision that denied entitlement to 
service connection for paralysis of the left hand and arm is 
final.  38 U.S.C.A. §§ 7103, 7266 (West 2002); 38 C.F.R. § 
20.1100 (2009).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for paralysis of 
the left hand and arm is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens all four of the 
appellant's claims involving frostbite to the left arm and 
wrist and paralysis of the left arm and hand.  As such, the 
Board remands all four issues to the RO/AMC for further 
development.  As such, no discussion of VA's duty to notify 
and assist is necessary.

The record reflects that in all four instances, the Board had 
previously decided that the evidence did not support the 
appellant's claim for entitlement to service connection for 
the residuals of frostbite of the left wrist and hand, along 
with service connection for paralysis of the left arm and 
hand.  With respect to the issues involving frostbite, the 
Board denied entitlement to service connection for these two 
purported disabilities in an action issued on November 27, 
1953.  The appellant did not request reconsideration of that 
action.  Thus, that determination became final based on the 
evidence then of record 38 U.S.C.A. § 7104(b) (West 2002), 38 
C.F.R. § 20.1100 (2009).  The RO denied reopening of the 
claim in a July 1969 rating decision.  The appellant filed a 
notice of disagreement and a statement of the case was issued 
but a substantive appeal was not filed and, therefore, the 
RO's determination is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).

The record also shows that the Board issued a decision on the 
merits of the appellant's claim for entitlement to service 
connection for paralysis of the left arm and hand.  The Board 
took this action on August 15, 1991.  Once again the 
appellant did not request reconsideration nor did he appeal 
that action.  Hence, that decision became final.  38 U.S.C.A. 
§§  7103, 7266 (West 2002); 38 C.F.R. § 20.1100 (2009).  The 
RO next denied a reopening of the claim in November 2002 and 
the Veteran filed a document in March 2003 that, when 
liberally construed, constitutes a notice of disagreement 
with that determination.  He subsequently perfected an 
appeal.  Accordingly, the last final decision is the August 
15, 1991, Board decision.

Nevertheless, in cases such as this one where the claim to 
reopen is filed on or after August 29, 2001, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a) (2009), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record reveals that when the Board denied the 
appellant's claim that sought service connection for 
frostbite of the wrist and hand, it based its decision on the 
appellant's claim for benefits, his service treatment 
records, and a VA medical examination (circa 1952).  The 
basis for the denial was, in part, that the current medical 
treatment records failed to show residuals of frostbite of 
the left hand and wrist.  In July 1969, the RO denied 
reopening.  Since then, the appellant has submitted written 
statements from himself describing the condition and 
generally describing the symptoms present in each area.  

This evidence is new.  It was not of record prior to July 
1969.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does suggest and insinuate that the appellant may now have a 
disability that may possibly be related to a cold injury the 
appellant suffered therefrom while he was on active duty.  
This evidence is not cumulative and has not been previously 
seen and reviewed by the VA.  Hence, it is the conclusion of 
the Board that this evidence is material because it does 
relate to a previously unestablished fact necessary to 
substantiate the claim.  Thus, in accordance with Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. 
Shinseki, 2009 WL 3236281 (Vet. App.), the Board concludes 
that the appellant has submitted evidence that is new and 
material, and the issue involving service connection for the 
residuals of frostbite of the left wrist and hand is 
reopened.  

With respect to the issues involving paralysis, when the 
Board denied the appellant's claim that sought service 
connection for paralysis of the left arm and hand, it based 
its decision on the appellant's claim for benefits, his 
service treatment records, VA medical treatment records, and 
private medical treatment records.  The basis for the denial 
was, in part, that the current medical treatment records 
failed to show paralysis of the left hand and arm.  Since 
then, the appellant has submitted written statements from 
himself describing the condition and generally describing the 
symptoms present in each area.  

This evidence is new.  It was not of record prior to August 
1991.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does suggest and insinuate that the appellant may now have 
paralysis of the left arm and hand, and that this may be 
possibly related to military service or a service-connected 
disability.  This evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.  Thus, in accordance 
with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) 
and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), the 
Board concludes that the appellant has submitted evidence 
that is new and material, and the issue involving service 
connection for paralysis of the left arm and hand is 
reopened.  


ORDER

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the residuals 
of frostbite of the left wrist; to this extent, the appeal is 
granted. 

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the residuals 
of frostbite of the left hand; to this extent, the appeal is 
granted. 

3.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for paralysis of 
the left arm; to this extent, the appeal is granted. 

4.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for paralysis of 
the left hand; to this extent, the appeal is granted. 


REMAND

As a result of the Board's above action, that of reopening 
the appellant's four claims, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claim.  A review of the claims folder indicates 
that the RO has not obtained a definitive diagnosis as to 
whether the claimed and purported disorders began in service 
or was the result of an inservice injury or is secondary or a 
manifestation of a service-connected disorder.  Hence, the 
claim will be remanded for the purpose of obtaining 
examination of the appellant for the purpose of obtaining 
etiological opinions with the examiner having the benefit of 
being able to review all of the appellant's medical records 
in connection with the examination(s).

The case is REMANDED to the RO/AMC for the following 
development:

1.  The RO should contact the appellant 
and ask that she furnish signed 
authorizations for release to the VA of 
all medical health care providers who 
have treated the appellant for the 
residuals of frostbite of the left hand 
and wrist along with paralysis of the 
left arm and hand.  The records of 
interest are those extending from January 
2003 to the present.  Copies of the 
medical records should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for these 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

2.  The appellant should be afforded an 
appropriate VA examination or 
examinations to determine the nature, 
extent, onset and etiology of any left 
arm, left wrist, and left hand 
condition found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner(s) should opine as to 
whether the appellant now suffers from 
the residuals of frostbite of the left 
hand and left wrist, and if so, whether 
it is at least as likely as not that 
the appellant suffered from a cold 
injury while on active duty, including 
the Korean Peninsula in the early 
1950s.  The examiner(s) should opine as 
to whether the appellant now suffers 
from paralysis of the left arm and 
hand, and if so, whether it is at least 
as likely as not that the condition is 
due to his military service or to his 
previously service-connected conversion 
reaction.  [It should be noted that one 
of the symptoms or manifestation 
documented in the claims folder was 
"paralysis of the left arm and hand."]  
In accomplishing these taskings, the 
appropriate examiner must discuss the 
appellant's report of continuity of 
symptoms since service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2009); see also 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


